F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           FEB 14 2001
                                   TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                  Clerk

 DONALD-BLAINE: BAILEY,

           Plaintiff-Appellant,
 v.                                                       No. 00-2233
 JEFF ROMERO, Second Judicial                        (D.C. No. CIV-00-242)
 District Attorney; IRMA PLUEMER,                           (D.N.M.)
 Assistant District Attorney; RONALD
 GRENKO, New Mexico Bar licensed
 attorney; PATRICIA A. MADRID,
 New Mexico Attorney General, all
 officially and individually,

           Defendants-Appellees.




                              ORDER AND JUDGMENT          *




Before HENRY , BRISCOE and MURPHY, Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is



       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
therefore ordered submitted without oral argument.

      Plaintiff Donald-Blaine: Bailey, appearing pro se and proceeding in forma

pauperis, appeals the district court’s dismissal of his action. We dismiss the

appeal as moot.

      Plaintiff commenced his action in federal district court by filing an

“Emergency Request for Hearing; Temporary Restraining Order; and Declaratory

Judgment.” Plaintiff sought a temporary restraining order against the district

attorney’s office to stay proceedings in his state criminal case until it was finally

determined whether he was a United States citizen, and if he was found not to be

a United States citizen, “whether or not [plaintiff] is still amenable to procedural

due process as is mandated by the Fourteenth Amendment.” Record, Doc. 1 at

19. Defendants filed a motion to dismiss based on immunity and failure to state a

claim. Defendants also raised a comity argument by asserting the court should

not exercise its jurisdiction given the pendency of the state court criminal action.

The district court granted defendants’ motion to dismiss.

      Defendants filed a suggestion of mootness with this court on November 6,

2000. Attached to the pleading is a copy of the state district court’s order of

August 1, 2000, dismissing the state criminal action because plaintiff was found

incompetent to stand trial.

      We agree with defendants’ suggestion and dismiss this appeal as moot.


                                           2
See F.E.R. v. Valdez , 58 F.3d 1530, 1533 (10th Cir. 1995) (dismissing claim as

moot because the explicit objective of the proposed injunction had been met).

      The appeal is DISMISSED.

                                      Entered for the Court

                                      Mary Beck Briscoe
                                      Circuit Judge




                                        3